           Case 8:21-cv-00768-JVS-KES Document 25-6 Filed 06/21/21 Page 1 of 2 Page ID #:262


            1
            2
            3
            4
            5
            6
            7
            8                             UNITED STATES DISTRICT COURT
            9                            CENTRAL DISTRICT OF CALIFORNIA
          10
          11     JANE DOE on behalf of herself and all           CASE NO. 8:21-cv-00768-JVS-KES
          12     others similarly situated,
                                                                 [PROPOSED] ORDER GRANTING
                                     Plaintiff,                  DEFENDANT REDDIT, INC.’S
          13                                                     MOTION TO STAY DISCOVERY
                       v.                                        PENDING RESOLUTION OF
          14                                                     DISPOSITIVE MOTIONS UNDER
                 REDDIT, INC.,                                   FED. R. CIV. P. 12(b)
          15
                                     Defendant.                  Before: Hon. James V. Selna
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                 [PROPOSED] ORDER GRANTING DEFENDANT REDDIT, INC.’S MOTION TO STAY DISCOVERY
Crutcher LLP     PENDING RESOLUTION OF DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)
                                                                                  CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25-6 Filed 06/21/21 Page 2 of 2 Page ID #:263


            1                                              ORDER
            2          This matter is before the Court on the motion of Defendant Reddit, Inc. to stay all
            3    discovery pending resolution of Reddit, Inc.’s pending motion to dismiss and any
            4    dispositive Fed. R. Civ. P. 12(b) motions filed in response to an amended complaint.
            5    Upon considering the Motion, the papers and records on file in this action, the argument
            6    of counsel, and all matters of which the Court may properly take judicial notice, the
            7    Court hereby GRANTS Reddit, Inc.’s motion and STAYS all discovery deadlines
            8    pending the Court’s resolution of Reddit, Inc.’s pending motion to dismiss and any
            9    dispositive Rule 12(b) motions filed in response to an amended complaint.
          10           In the event that any portion of Plaintiff’s claims remains after the Court’s
          11     resolution of Reddit, Inc.’s dispositive Rule 12(b) motion(s), parties are ordered to meet
          12     and confer on an appropriate schedule for parties’ outstanding disclosure and discovery
          13     obligations.
          14           IT IS SO ORDERED.
          15
          16     Dated:
          17                                                     Hon. Judge James V. Selna
                                                                 United States District Judge
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                 [PROPOSED] ORDER GRANTING DEFENDANT REDDIT, INC.’S MOTION TO STAY DISCOVERY
Crutcher LLP     PENDING RESOLUTION OF DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)
                                                                                  CASE NO. 8:21-CV-00768-JVS-KES
